DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending in the application.

Drawings
The Drawings are objected to for the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locating columns disclosed in a “Z-shaped manner” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  It appears that lines 10-11 of claim 1 should be amended to read --the plates are configured to be  connected to the two sides of the connecting mechanism-- since the “plates” themselves are not positively recited as part of the claimed “connecting mechanism” (see the preamble of claim 1) but rather are recited as a functional limitation related to the intended use of the claimed “connecting mechanism”.
Re Claim 7:  It appears that lines 1-2 of claim 7 should be amended to read --wherein the connecting mechanism is configured to be formed in the locating holes in an injection molding manner to connect to the plates-- since the “plates” (and their “locating holes”) themselves are not positively recited as part of the claimed “connecting mechanism” (see the preamble of claim 1) but rather are recited as a functional limitation related to the intended use of the claimed “connecting mechanism”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the locating holes" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Clarification and correction are required.
	Re Claims 2-7:  These claims are considered indefinite because they depend from indefinite claim 1.
	Re Claim 6:  In is not clear what is meant by the limitation “the locating columns are disclosed on the first surface in a Z-shaped manner” (emphasis added).  As best as the Examiner can tell, the instant figures do not appear to show any Z-shaped disposition of the locating columns 13.  As such, it is not clear exactly what shaped layout is required by this limitation.  Does this require a perfect shape of a “Z”?  Does it require that all of the locating columns together form the shape of a “Z” or just some of the locating columns?  Does it require a “Z” shape on each side of the first groove 12 or over the entirety of the first surface S1?
	For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the locating columns are disposed in an alternating or zig-zag like pattern.
	Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leist (US Patent 5,129,441).
	Re Claim 1, as best understood by the Examiner:  Leist discloses a connecting mechanism (70), configured to connect a plurality of plates (for example, as shown for 30, 50), comprising: 
a main body (72), having a first surface (the right-hand surface, as shown in Fig. 5) and a second surface (the left-hand surface, as shown in Fig. 5), and being of an elongate strip-shaped structure (see Fig. 1); 
a first groove (71), provided on the first surface; 
a plurality of locating columns (75, 76), disposed on two sides of the first groove; and 
a second groove (the curved groove located opposite recessed area 71 in Fig. 5), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (30, 50), the plurality of locating columns are configured to be inserted into the locating holes (36a, 56; Fig. 5) of the plates which have positions and shapes corresponding to the locating columns, the plates are connected to the two sides of the connecting mechanism and foldable towards a direction of the first groove via the connecting mechanism.
Re Claim 2:  Leist discloses a connecting mechanism, wherein the connecting mechanism is made of a flexible rubber material 9 (“thermoplastic rubber elastomer”; see Col. 10 line 26).
Re Claim 3:  Leist discloses a connecting mechanism, wherein the first groove (71) is an arc-shaped groove.
Re Claim 4:  Leist discloses a connecting mechanism, wherein the second groove (the curved groove located opposite recessed area 71 in Fig. 5) is a trapezoidal groove (in this case, the second groove forms a trapezoidal shape with curved sides, much in the same way as the second groove 14 of the instant device).
Re Claim 5:  Leist discloses a connecting mechanism, wherein each locating column (75, 76; Fig. 6) comprises 
a supporting portion (the portion joining flanges 73, 80); and 
a clamping portion (at the tapered ends), and 
wherein a radius of the clamping portion is greater than a radius of the supporting portion.
Re Claim 7:  Leist discloses a connecting mechanism, wherein the connecting mechanism is formed in the locating holes in an injection molding manner (see note below) to connect to the plates.
[Regarding the limitation “injection molding manner”, Examiner notes that this amounts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the hinge Leist has a structure that could have been formed by injection molding and thus this limitation fails to distinguish the claimed subject matter of that of the prior art.]
Re Claim 8:  Leist discloses a system (see Figs. 1-5) comprising: 
a plurality of plates (30, 50), each plate comprising locating holes (36a, 56; Fig. 5); and 
a connecting mechanism (70), configured to connect a plurality of plates (30, 50), comprising: 
a main body (72), having a first surface (the right-hand surface, as shown in Fig. 5) and a second surface (the left-hand surface, as shown in Fig. 5), and being of an elongate strip-shaped structure (see Fig. 1); 
a first groove (71), provided on the first surface; 
a plurality of locating columns (75, 76), disposed on two sides of the first groove; and 
a second groove (the curved groove located opposite recessed area 71 in Fig. 5), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (30, 50), the plurality of locating columns are configured to be inserted into the locating holes (36a, 56; Fig. 5) of the plates which have positions and shapes corresponding to the locating columns, the plates are connected to the two sides of the connecting mechanism and foldable towards a direction of the first groove via the connecting mechanism.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (US Patent 3,441,975).
	Re Claim 1, as best understood by the Examiner:  Shepherd discloses a connecting mechanism (10), configured to connect a plurality of plates (for example, as shown for 12, 14), comprising: 

a first groove (34; Fig. 3), provided on the first surface; 
a plurality of locating columns (the retaining members/screws configured to be received in openings 26; not shown), disposed on two sides of the first groove (34); and 
a second groove (formed between the upper curved portions of retaining sections 24 at the intermediate region 32; Fig. 3), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (12, 14), the plurality of locating columns are configured to be inserted into the locating holes (holes formed in plates 12, 14 to receive the retaining members/screws configured to be received in openings 26; not shown) of the plates which have positions and shapes corresponding to the locating columns, the plates are connected to the two sides of the connecting mechanism and foldable towards a direction of the first groove via the connecting mechanism.
Re Claim 3:  Shepherd discloses a connecting mechanism, wherein the first groove (34; Fig. 3) is an arc-shaped groove.
Re Claim 4:  Shepherd discloses a connecting mechanism, wherein the second groove (formed between the upper curved portions of retaining sections 24 at the intermediate region 32; Fig. 3) is a trapezoidal groove (in this case, the second groove has a trapezoidal shape with a flat base at intermediate region 32 and curved sides at the upper curved portions of retaining sections 24, much in the same way that the second groove 14 of the instant device as a flat base and curved sides as shown in instant Fig. 2).
Re Claim 5:  Shepherd discloses a connecting mechanism, wherein each locating column (the retaining members/screws configured to be received in openings 26; not shown) comprises 

a clamping portion (the portion configured to be received in the conical openings 26), and 
wherein a radius of the clamping portion is greater than a radius of the supporting portion.
Re Claim 8:  Shepherd discloses a system (see Figs. 1-4) comprising: 
a plurality of plates (12, 14), each plate comprising locating holes (holes formed in plates 12, 14 to receive the retaining members/screws configured to be received in openings 26; not shown); and 
a connecting mechanism (10), configured to connect a plurality of plates (12, 14), comprising: 
a main body (hinge 10; comprising plastic section 20 and leaf sections 16 and 18), having a first surface (the lower surface, as shown in Fig. 3) and a second surface (the upper surface, as shown in Fig. 3), and being of an elongate strip-shaped structure (see Fig. 2); 
a first groove (34; Fig. 3), provided on the first surface; 
a plurality of locating columns (the retaining members/screws configured to be received in openings 26; not shown), disposed on two sides of the first groove (34); and 
a second groove (formed between the upper curved portions of retaining sections 24 at the intermediate region 32; Fig. 3), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (12, 14), the plurality of locating columns are configured to be inserted into the locating holes (holes formed in plates 12, 14 to receive the retaining members/screws configured to be received in openings 26; not shown) of the plates which have positions and shapes corresponding to the .

Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Errichiello (US Patent 6,216,613).
	Re Claim 1, as best understood by the Examiner:  Errichiello discloses a connecting mechanism (see Fig. 4), configured to connect a plurality of plates (for example, as shown for mounting structure 52; see Fig. 6), comprising: 
a main body (82, 84; Fig. 4), having a first surface (the upper surface, as shown in Fig. 4) and a second surface (the lower surface, as shown in Fig. 4), and being of an elongate strip-shaped structure; 
a first groove (the upper groove formed at thinned flexible plastic portion 85; Fig. 4), provided on the first surface; 
a plurality of locating columns (the mounting screws 56 configured to be received in openings 86; see Fig. 6), disposed on two sides of the first groove; and 
a second groove (the lower groove formed at thinned flexible plastic portion 85; Fig. 4), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (see 52; Fig. 6), the plurality of locating columns (56) are configured to be inserted into the locating holes (the holes formed in the plates to receive the mounting screws 56) of the plates which have positions and shapes corresponding to the locating columns, the plates are connected to the two sides of the connecting mechanism and foldable towards a direction of the first groove via the connecting mechanism.
Re Claim 3:  Errichiello discloses a connecting mechanism, wherein the first groove (the upper groove formed at thinned flexible plastic portion 85; Fig. 4) is an arc-shaped groove.
Re Claim 5:  Errichiello discloses a connecting mechanism, wherein each locating column (the retaining members/screws configured to be received in openings 26; not shown) comprises 
a supporting portion (the portion configured to engage plates 52; see Fig. 6); and 
a clamping portion (the portion configured to be received in the mounting holes 86), and 
wherein a radius of the clamping portion is greater than a radius of the supporting portion.
Re Claim 6, as best understood by the Examiner:  Errichiello discloses a connecting mechanism, wherein the locating columns (disposed in mounting holes 86) are disposed on the first surface in a Z-shaped manner (see the alternating patter of mounting holes 86 in Fig. 4).
Re Claim 8:  Errichiello discloses a system (see Fig. 4) comprising: 
a plurality of plates (see mounting structure 52; see Fig. 6), each plate comprising locating holes (the holes formed in the plates to receive the mounting screws 56)); and 
a connecting mechanism (see Fig. 4), configured to connect a plurality of plates (see mounting structure 52; see Fig. 6), comprising: 
a main body (82, 84; Fig. 4), having a first surface (the upper surface, as shown in Fig. 4) and a second surface (the lower surface, as shown in Fig. 4), and being of an elongate strip-shaped structure; 
a first groove (the upper groove formed at thinned flexible plastic portion 85; Fig. 4), provided on the first surface; 
a plurality of locating columns (the mounting screws 56 configured to be received in openings 86; see Fig. 6), disposed on two sides of the first groove; and 
a second groove (the lower groove formed at thinned flexible plastic portion 85; Fig. 4), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (see 52; Fig. 6), the plurality of locating columns (56) are configured to be inserted into the locating holes .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678